Citation Nr: 1622285	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-25 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diverticulosis/diverticulitis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty for training from July 1977 to November 1977 and on active duty from February 2003 to January 2004, including service in Iraq.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and June 2010 ratings decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2008, the Veteran filed claims of entitlement to service connection for diverticulitis, chronic gastritis and gastroesophageal reflux disease (GERD).  Service connection for these three disabilities was denied in a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, with the RO characterizing the diverticulitis claim as also involving diverticulosis.  In November 2009, within one year of that decision, the Veteran submitted a favorable medical opinion in relation to diverticulitis.  Accordingly, the February 2009 original rating decision is not final, and is the one on appeal to the Board.  38 C.F.R. § 3.156(b).  Moreover, as the Veteran has previously requested service connection for three separate gastrointestinal disabilities but has since indicated that he only seeks disability compensation for diverticulitis/diverticulosis at this time, that is the only matter before the Board.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based on distinctly diagnosed diseases must be considered as separate and distinct claims).

The Veteran requested a Board videoconference hearing in his September 2012 substantive appeal.  In a November 2015 letter, the Veteran was notified that a hearing was scheduled for December 14, 2015.  The Veteran responded in November 2015 that he would attend the scheduled videoconference hearing.  He failed to appear and has not provided good cause for such failure.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran attributes his diverticulosis/diverticulitis to his second period of active duty.

Initially, the Board notes that the Veteran's January 2009 VA examination report suggests that his service treatment records (STRs) may not be complete.  Specifically, the examiner references a CT scan dated 9/16/03 that confirms diverticulitis, which is not of record.  He also indicates that hospitalization records from Eisenhower Army Medical Center in Fort Gordon, Georgia during active duty may be incomplete.  On remand, the AOJ should take appropriate actions to obtain any missing STRs and separately stored records of hospitalization.

Additionally, VA opinions of record indicate that the Veteran's diverticulosis is a "developmental disease."  This classification is important, because "congenital diseases, but not defects, may be service connected."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C.A § 1110 ); 38 C.F.R. § 3.303(c) (providing that congenital or developmental defects "are not diseases or injuries" for VA disability compensation purposes). 

VA law defines "defects" and "diseases" for purposes of determining if service connection is warranted.  In Quirin, the United States Court of Appeals for Veterans Claims (Court) explained that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating,'" and stated that "any worsening-any change at all-might demonstrate that the condition is a disease."  22 Vet. App. at 394-395 (quoting VAOGCPREC 82-90 (1990)).  The Court further explained that an examiner's determination of whether a condition is a congenital disease or defect "must be supported by 'guidance from medical authorities regarding the proper classification of [the] medical condition at issue.'"  Id. at 395 (quoting VAOGCPREC 82-90)).  More recently, the U.S. Court of Appeals for the Federal Circuit has provided a concise summary of the difference between a defect and disease for VA disability benefits determinations, stating that an essentially valid contrast between a disease and a defect is that a disease is capable of improving or deteriorating and a defect is not.  O'Bryan v. McDonald, 771 F.3d 1376, 1379 (Fed. Cir. 2014).

The VA and private medical opinions of record to date are inadequate, as they do not provide supportive rationale in relation characterizing diverticulosis as a "developmental disease" and, assuming this is the appropriate characterization, do not address whether such disability was aggravated beyond the normal course of the disease during active service.  As such, an addendum opinion is required.

Updated VA treatment records should be associated with the record on remand, and the Veteran should be invited to identify all private treatment for diverticulitis or diverticulosis that is not currently of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding STRs, to include: 

(a) the CT scan dated 9/16/03 that confirms diverticulitis referenced by the January 2009 VA examiner; and 
(b) any separately stored hospitalization records dated between September 2003 and January 2004 from Eisenhower Army Medical Center in Fort Gordon, Georgia.  Notify the Veteran of the inability to obtain any such records in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records and associate them with the claims file, to include all records dated prior to September 2009 and since December 2010.  

3.  With any necessary assistance from the Veteran, obtain all private treatment records for diverticulitis or diverticulosis that are not currently of record.

4.  After updated records have been obtained, request an addendum opinion from a physician.  The entire claims file should be made available to and reviewed by the provider.  

The examiner is asked to address the following:

(a) Please provide an opinion as to whether diverticulosis and diverticulitis are congenital or acquired diseases.  The physician must provide a complete rationale for any opinion expressed.

(b) If either diverticulosis or diverticulitis is congenital, the physician must provide an opinion as to whether such condition is (i) a condition that is capable of improvement or deterioration or (ii) a condition that is not capable of improvement or deterioration.  The physician must explain why he or she arrived at his or her conclusion and what medical sources support his or her conclusion.  If the physician concludes that the congenital condition is one that is capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital disease.  If the physician concludes that the congenital condition is one that is not capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital defect.

(c) If the Veteran has congenital diverticulosis and/or diverticulitis that is capable of improvement or deterioration (a congenital disease by VA law definition) the physician must provide an opinion as to whether is it at least as likely as not (a 50 percent or greater probability) that such disease underwent a permanent increase in severity during service from February 2003 to January 2004.  The physician must provide a complete rationale for any opinion expressed. 

(d) If there was such a permanent increase in the severity of the Veteran's diverticulosis and/or diverticulitis, the physician must provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the increase was due to the natural progression of the disease.  The physician must provide a complete rationale for any opinion expressed. 

(e) If diverticulosis and/or diverticulitis is acquired, i.e., not congenital, the examiner must address whether the disease is a medically unexplained chronic multisymptom illness and specifically whether it is a functional gastrointestinal disorder within the meaning of 38 C.F.R. § 3.317.  The physician must provide a complete rationale for any opinion expressed.

The term medically unexplained chronic multisymptom illness is defined by regulation as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  See 38 C.F.R. § 3.317(a)(2)(ii).  In addition, chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  See id.  

Functional gastrointestinal disorders are listed in regulation as an example of an unexplained chronic multisymptom illness.  See 38 C.F.R. 3.317(a)(2)(i)(B).  Functional gastrointestinal disorders are defined in 38 C.F.R. § 3.317 as excluding structural gastrointestinal diseases and further as a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  In addition, a list of examples, which is specifically noted to not be exhaustive, is also provided in 38 C.F.R. § 3.317.

(f) If, and only if, diverticulosis and/or diverticulitis is not a hereditary condition and is not a medically unexplained chronic multisymptom illness (to include functional gastrointestinal disorder) within the meaning of 38 C.F.R. § 3.317, please opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disease had its clinical onset during active service from February 2003 to January 2004 or is related to any in-service disease or injury, including environmental factors and a low fiber diet in Iraq.  The physician must provide a complete rationale for any opinion expressed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must provide a rationale for this conclusion.

5.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

